Title: To Thomas Jefferson from Ephraim Macquillen, 3 November 1808
From: Macquillen, Ephraim
To: Jefferson, Thomas


                  
                     
                        Richmond 11 mo. 3d. 1808—
                     
                     The Cunninghams can’t help being sensible in themselves, from their manner of treatment to me & family; which has been evinced & proved to the World, they have been carrying on for a series of Years, as is already proved, by investigation of this Business from my Infancy & evident from that Investigation that Richd. Cunningham (deceas’d) (Father of the present Richd. John & Edwd. Cunningham, now residing in this Country; has been concerned in a similar Business of this Kind, tho’ not carried on by him with that Atrociousness & Audacity which his Son Edward has done: But it’s evident to me my Father was pursued similarly as I have & am; & its evident to me he lost his Life, thro’ this means: And confirmed I am that my Wife lost her Life thro’ & by means of this Business Conducted by Edwd. Cunningham: It’s also evident that John Henry & Wm. Moodys Deaths were brot. forward by & thro’ this Business—
                     I Now bear reference to the Situation of your Government in this Country as carried on & Conducted Internally for a series of Years: with reference relative its Situation in that respect to Walkers Geography as also the ancient records in your Country to the time of the Revolutionary War, as also the situation you were placed in on the Establishment of your present existing Government When Peace was Proclaim’d: I now appeal to the Body of Free Masons so called in this Country Whom, with the rest of the Inhabitants of the Land; cannot be insinsible of the Usage and treatment I have received amongst you; as also my secret Solemn Intreaties, Warnings & explanations of these things: And sorry I am, that I am now under Necessity, To issue forth this Testimony; after treating you in the fullest tenderness & Love & undergoing the various Persecutions I have undergone; being nearly ten years in your Land: there has not a Man stepped forward, to give me any Satisfaction in regard thereto; but on the reverse, ev’ry or almost every one, using the utmost to keep me in the dark; depriving me if possible of Justice in ev’ry respect amongst You—
                     
                  
                  
                     
                        Respected Frd/
                        11 mo. 23d.
                     
                     I am now under Nesessity to Declare; from the Usage I have received from the Cunninghams of Cartersville & Richmond: relative which Conduct I have repeatedly addressed the Governor & Council of Richmond, who have evaded the Laws of your Constiution from time to time in the course of these several Mos past: tho’ sundry of the Principal Laws thereof evidently trampled upon before their eyes: Relative which I have Lodged solid & serious Complaints; puting  of minutes relative thereto in their hands: But all to no purpose; So that after laying these things before your National Assembly for redress of Grievances herein; if not remedy’d thereby I shall Proclaim the Conduct I recd. in your Land To the Honorable Body of Masons over the Universe; beginning with the Kingdom of Great Brittain & Ireland as also to every Society of Christians: Your Country particularly having trampled upon the Toleration Act: the Basis of all Governments—
                     I now bearing reference to my Letter 9 mo. 12th. enclosing my printed Address to the People of the U.S. as also an address to your National Assembly relative the Situation of diffnt. parts of the Country: its now my solid wish that those things may be solidly laid before Congress: I am respectfully thy frd.—
                     
                        Ephm. Cuthbert Macquillen—
                     
                  
               